Citation Nr: 1438682	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Service connection for headaches and for visual disturbance in the left eye was denied therein.  The Veteran appealed both determinations.  He testified before a Decision Review Officer (DRO) at a hearing in March 2009.  In November 2011, the Board remanded for additional development.  A November 2012 rating decision by the Appeals Management Center (AMC) in Washington, D.C., granted service connection for visual disturbance in the left eye as a result of that development.  The appeal of this issue was resolved because the benefit sought was granted, in other words.

As such, this matter now encompasses only headaches.  Review of the Veteran's paper and electronic claims files shows that a determination now may be made.  Yet, it is of note that additional evidence has become available since the last adjudication by the AMC via a November (notice was not sent until December) 2012 supplemental statement of the case (SSOC).  Additional pertinent evidence must be referred to the RO (which may act through the AMC) for initial review unless either the right to such is waived or the Board allows the benefit sought.  38 U.S.C.A. § 20.1304(c).  Service connection for headaches is not granted.  However, the Veteran's representative included a waiver of most of the additional evidence in a July 2014 Post-Remand Brief.  Some, which is pertinent, was not specifically identified in the Brief.  Yet it predates the Brief.  The Brief further clearly requests consideration on the merits.  Thus, initial review is undertaken by the Board herein.  

FINDING OF FACT

The Veteran is not competent to diagnose headaches, and there is no acceptable medical diagnosis of headaches.

CONCLUSION OF LAW

The criteria for establishing service connection for headaches, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A December 2007 letter provided them with information on the criteria for establishing service connection directly, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how initial ratings and effective dates are assigned if service connection is granted.  This letter was sent prior to initial adjudication via the February 2008 rating decision.  Pursuant to the Board's remand, a December 2011 letter to the Veteran and his representative set forth the criteria for establishing secondary service connection as well as the evidence required in this regard and repeated the rest of the aforementioned.  Any timing error in failing to do so beforehand was cured by later readjudication via the November 2012 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, and VA treatment records have been procured by VA.  The most recent of the VA treatment records were obtained in compliance with the Board's remand.  Private treatment records further have been procured by VA following the Veteran's provision of information required in order to do so.  Of note, however, is that they do not include diagnostic test results from either hospital mentioned by the Veteran at a December 2007 VA medical examination.  An August 2009 letter requested that information required to procure them be provided, but neither the Veteran nor his representative responded.  They also did not respond to the aforementioned December 2011 letter, sent as directed by the Board's remand, requesting such information about any outstanding private treatment records.  Accordingly, they have failed to cooperate as required in the procurement process.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addition to the December 2007 VA examination, the Veteran also underwent VA medical examinations in September 2008 and in March 2012.  The latter was pursuant to the Board's remand.  It was addended in September 2012.  To the extent one or more claims files was not reviewed at any examination, the examiner nevertheless was aware of the Veteran's pertinent medical history because of previous interaction or because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his current symptoms and assessed by each examiner.  Diagnoses finally were considered, and VA medical opinions were rendered.  These actions have provided sufficient detail so that the determination being made is fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the individual presiding over a hearing must fully explain the issue(s) on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the DRO identified service connection for headaches to include as secondary to a specific service-connected disability as an appellate issue at the beginning of the March 2009 hearing.  Although what service connection means was not explained by the DRO, questions the Veteran was asked by his representative not only elicited information but also made clear what the requirements are in this regard.  The Veteran indeed conveyed his awareness of such when he mentioned "a direct correlation to what's going on from the service."  During this process, evidence was identified.  Yet, none was deemed outstanding.  It follows that there was no need for the DRO to suggest the submission of anything.

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases when service was for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year following service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Unfortunately, the Board finds that service connection for headaches is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in September 2007.  He has indicated that he has headaches, which he described at VA medical examinations as pain on his left side just underneath his skull and particularly behind his eye, ever since injuring that area during service.  He thus reports headaches during the entirety of the period from September 2007 to present.  P.W., the Veteran's wife of 31 years at the time (they now are divorced, though they still live together), and R.W., the Veteran's brother, submitted statements in July 2008 confirming his complaints in this regard.

The Veteran is a lay person.  He stated at the March 2009 hearing that he is not a doctor, and there is no indication otherwise that he has a medical background.  P.W. and R.W. also are lay persons because there is no indication that either has any sort of medical background.  The Veteran's reports and the statements of P.W. and R.W. therefore constitute lay evidence.  They are competent to make the reports and statements-the Veteran because he would personally experience the aforementioned pain and P.W. and R.W. because they are capable of observing him in such pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay evidence is gauged by factors such as bias, interest, internal inconsistency, external inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

While a favorable determination potentially could result in his monetary gain, which equates to the Veteran having an interest, his reports are facially plausible.  They have been consistent at least to the extent that he experiences pain (inconsistency otherwise is discussed below).  The statements of P.W. and R.W. support them.  Nothing in the VA or private treatment records or the VA medical examinations suggests that they are inaccurate, though symptom exaggeration implicitly was detected at the December 2007 examination and explicitly was detected at the September 2008 examinations.  The DRO finally specifically found his testimony at the March 2009 hearing to be forthright.  The Veteran's reports, in sum, are credible as well as competent.  Nevertheless, his pain as aforementioned has not been attributed to an underlying diagnosis of headaches.  Symptoms without an underlying diagnosis do no constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Private treatment records, which are dated from 2001 to 2007, indeed do not contain any reference to headaches.  The only diagnosis made at the December 2007 VA medical examination, which followed review of November 2007 X-rays showing age-indeterminate fractures of the left orbit, was left facial pain in the area of a bony injury.  It was explained that headaches would be pain in a deeper central nervous system structure than the pain described by the Veteran.  It further was explained that the trigeminal nerve, or brain, did not appear to be the cause of his atypical left facial numbness.  At the September 2008 VA medical examination, which was conducted by the same resident physician examiner who conducted the December 2007 examination, old facial injury with probable subsequent left trigeminal sensory neuropathy and secondary trigeminal neuralgia was diagnosed.  The existence of a trigeminal component was deemed more apparent than previously.  

At the March 2012 VA medical examination, post traumatic headaches and trigeminal neuralgia were diagnosed by a physician.  Yet, the date of both diagnoses was 1974, during the Veteran's service.  It was opined that his eye pain, which he perceives as headaches, is at least as likely as not related to his service injury involving the eye area.  The rationale was that it was the type of chronic pain experienced by some after an orbital fracture.  In the September 2012 addendum, the examiner clarified that the Veteran perceives his facial pain as headache pain but that he does not have true headache pain.  This examiner noted attributed the facial pain to the previously diagnosed let trigeminal sensory neuropathy and secondary trigeminal neuralgia.  The examiner then concurred with that diagnosis.  

A March 2012 VA eye examination, with a September 2012 addendum thereto, additionally includes the examining ophthalmologist's opinion that the Veteran's pain behind his left eye should be considered part of his service-connected residuals of a facial injury to include facial numbness and pain.  The rationale was that pain behind the eye can be perceived as a headache and that those who sustained an orbital fracture sometimes have related chronic pain thereafter.  Another VA medical opinion rendered in November 2012 by a physician includes the opinion that the pain behind the Veteran's left eye was caused by his service injury.  Fractures of the orbit and facial bones that went unrecognized and untreated during service were suspected.

Finally, October 2013 VA treatment records authored by nurses, in particular a registered nurse and a nurse practitioner, mention headaches that may be related to a blow to the head the Veteran suffered several years ago.  Upon referral and assessment by a neurologist, chronic headaches since a head injury in the 1970's was diagnosed in a December 2013 VA treatment record.  Magnetic resonance imaging of the brain was ordered, and the neurologist noted in a March 2014 VA treatment record that the results were normal with the exception of small vessel ischemic disease.  The medical evidence regarding diagnosis, in sum, is in conflict.  Almost all of this evidence suggests that the Veteran does not have true headaches but rather has facial pain in addition to other non-headache symptoms such as numbness.  Of note is that he already is service-connected for left facial numbness and pain.  The only evidence to the contrary are the VA treatment records.

The diagnosis made in these records is questionable, however.  It was based to some extent on the Veteran's reports.  Mere transcription of self-reported history by a medical professional is insufficient.  Leshore v. Brown, 8 Vet. App. 406 (1995).  That history must be accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, the numerous VA medical examinations that have been conducted show that the Veteran is inaccurate in accurately characterizing his pain.  These examinations were not noted by the neurologist who authored the December 2013 and March 2014 VA treatment records.  The diagnosis made accordingly can only be described as somewhat uninformed.  Finally, that the Veteran's reports about his pain to the neurologist were different than his previous reports cannot be ignored.  He indeed reported to the neurologist left side pain in the forehead and parietal regions.  This was after the unfavorable VA medical examinations and November 2012 SSOC.  

In other words, the Veteran is competent to report on his pain to the neurologist just as he was before.  Yet, his reports are not credible in light of inconsistency and timing suggesting the influence of interest and a desire for monetary gain.  The sole medical diagnosis, which was based at least partially on his reports, thus cannot be accepted.  It follows that the medical evidence is negative for a diagnosis of headaches made at any point since around September 2007.  The only other evidence of diagnosis is the lay evidence from the Veteran, P.W., and R.W.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is reiterated that there is no acceptable medical diagnosis of headaches.  This includes a medical diagnosis contemporaneous to the Veteran's reports and the statements of P.W. and R.W. about his pain as well as a medical diagnosis made after the reports and statements.  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Headaches, in contrast, are not simple and readily observable given the circumstances.  An ache or pain in the head itself is simple and readily observable.  Yet such may be due to one of a number of causes, of which headaches is only one.  Characterizing the Veteran's chronic head or more particularly facial pain as headaches indeed has been deemed improper.  (That he likely does experience an occasional headache, as most individuals do, in addition to such pain is conceded.)

In sum, the preponderance of the evidence is against finding that the Veteran now has, or has had, headaches separate and distinct from his already service-connected left facial numbness and pain.  Service connection thus must be denied for lack of a current disability.  This renders it unnecessary to proceed by considering whether the other criteria for establishing service connection, whether directly, based on chronicity, continuity of symptomatology, or presumptively if it is determined that headaches are a chronic disease, or on a secondary basis, have been met.  No discussion of the Veteran's service treatment and personnel records therefore will be undertaken.  However, he may file another claim at any time in the future.  New and material evidence to reopen most likely (absent a successful appeal of this determination or a change in the law) will be needed.  Provided that it is established he has headaches as a current disability, whether or not the other criteria for establishing service connection have been met, will be considered.


ORDER

Service connection for headaches, to include as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


